DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 1-10 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of no significant structure such as processors, processing unit, module and/or memory. The term “operable to” instead of “configured to” which identify, establish, receive and etc. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,095,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 11,095,768 with obvious wording variations.  Take an example of comparing claim 1 of pending application and claim 1 of U.S. Patent No. 11,095,768:
Pending Application 17404630
U.S. Patent No. 11,095,768
Claim 1, A system for preventing computing device use during operation of a moving vehicle, the system comprising: a text prevention device (TPD) operable to: identify a first computing device present within a vehicle; establish a communication link between the TPD and the first computing device; receive a primary proxy communication authority from the first computing device; detect movement of the vehicle; prevent at least one function of the first computing device when movement of the vehicle is detected; monitor an interior of the vehicle when movement of the vehicle is detected; determine the number of people within the vehicle; compare the number of people within the vehicle to the number of computing devices with established communication links with the TPD; and activate an alerting mechanism in response to determining the number of people within the vehicle exceeds the number of computer devices with established communication links with the TPD.
Claims 2, similar to claim 1 in U.S. Patent No. 11,095,768 (all claim limitation is in claim 1).
Claim 3, similar to claim 2 in U.S. Patent No. 11,095,768(except for the term GPS).
Claim 4, similar to claim 1, 2 and 7 in U.S. Patent No. 11,095,768 ( sounding of an audible alarm where the number of people within vehicle exceeds establish links).
Claim 5, similar to claim 1 in U.S. Patent No. 11,095,768 (claim limitation is in claim 1).
Claim 6, similar to claim 3 in U.S. Patent No. 11,095,768.
Claim 7, similar to claim 4 in U.S. Patent No. 11,095,768.
Claim 8, similar to claim 5 in U.S. Patent No. 11,095,768.
Claim 9, similar to claim 6 in U.S. Patent No. 11,095,768.
Claim 10, similar to claim 7 in U.S. Patent No. 11,095,768.
Claim 11, similar to claim 1 in U.S. Patent No. 11,095,768.
Claim 12, similar to claim 1 in U.S. Patent No. 11,095,768 (all claim limitation is in claim 1).
Claim 13, similar to claim 2 in U.S. Patent No. 11,095,768.
Claim 14, similar to claim 1, 2 and 7 in U.S. Patent No. 11,095,768 ( sounding of an audible alarm where the number of people within vehicle exceeds establish links).
Claim 15, similar to claim 1 in U.S. Patent No. 11,095,768 (claim limitation is in claim 1).
Claim 16, similar to claim 3 in U.S. Patent No. 11,095,768.
Claim 17, similar to claim 4 in U.S. Patent No. 11,095,768.
Claim 18, similar to claim 5 in U.S. Patent No. 11,095,768.
Claim 19, similar to claim 6 in U.S. Patent No. 11,095,768.
Claim 20, similar to claim 7 in U.S. Patent No. 11,095,768.


Claim 1, A method for preventing computing device use during operation of a moving vehicle, the method comprising: receiving, at a text prevention device (TPD) located within a vehicle, an identification a first computing device present within the vehicle; establishing a communication link between the TPD and the first computing device; receiving, at the TPD, a primary proxy communication authority from the first computing device; preventing at least one function of the first computing device when the TPD detects movement of the vehicle; monitoring, with a camera, an interior of the vehicle when the TPD detects movement of the vehicle; identifying, with the camera, the number of people within the vehicle; comparing the number of people within the vehicle to the number of computing devices with established communication links with the TPD; and activating an alerting mechanism in response to determining the number of people within the vehicle exceeds the number of computer devices with established communication links with the TPD, reporting, via the TPD, the number of people within the vehicle exceeds the number of computer devices with established communication links with the TPD to a central authority.


Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 11,095,768 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of. U.S. Patent No. 11,095,768, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim
has been previously been claimed in a co-pending application.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
5.	Claims 1-20 would be allowable if a  terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647